        Case 5:18-cv-04071-DDC-ADM Document 98 Filed 05/31/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    TOPEKA DIVISION

ANTHONY J. HAMPTON,             )
                                )
    Plaintiff,                  )
                                )
v.                              )
                                )                    Case No. 5:18-CV-04071-DDC-KGS
BARCLAYS BANK DELAWARE, et al., )
                                )
    Defendants.                 )

                             DEFENDANT DISCOVER BANK’S
                            MOTION FOR PROTECTIVE ORDER

         Defendant Discover Bank (“Discover”) respectfully moves the Court pursuant to Fed. R.

Civ. P. 26(c) for a protective order staying all discovery proceedings, including, but not limited

to, any meet and confer under Rule 26(f), affirmative disclosures, or discovery requests, until the

Court has ruled on Discover’s motion to dismiss, the Court has set an initial scheduling

conference, and the parties have conducted a Rule 26(f) conference. Discover and other

defendants have moved to dismiss the entirety of plaintiff’s first amended complaint for failure

to state a claim. Briefing on the motions to dismiss is complete, and plaintiff has no need for

discovery in order to respond. Until plaintiff’s recent discovery requests, no discovery has

occurred in the case, and the Court has not set an initial scheduling conference or otherwise

ordered the parties to confer on discovery. For these reasons and those set forth in Discover’s

supporting memorandum, the Court should enter a protective order and all other relief deemed

appropriate.




DocID: 4827-8355-6760.1                         1
        Case 5:18-cv-04071-DDC-ADM Document 98 Filed 05/31/19 Page 2 of 2




                                                 Respectfully submitted,

                                                  /s/ Kirsten A. Byrd
                                                 Kirsten A. Byrd KS # 19602
                                                 HUSCH BLACKWELL LLP
                                                 4801 Main Street, Suite 1000
                                                 Kansas City, MO 64112
                                                 Telephone (816) 983-8300
                                                 Facsimile (816) 983-8080
                                                 kirsten.byrd@huschblackwell.com

                                                 Attorneys for Defendant Discover Bank


                                      Certificate of Service

        This undersigned certifies that on May 31, 2019, the foregoing was filed with the Clerk
of the Court by using the court’s e-filing system, causing electronic service on all counsel of
record.

         Plaintiff Anthony J. Hampton was served the foregoing by United States mail at:

Anthony J. Hampton
6104 SW 26th Street, Apt. A
Topeka, KS 66614


                                                   /s/ Kirsten A. Byrd
                                                 ATTORNEY




DocID: 4827-8355-6760.1                         2
